
	

113 HR 5759 PCS: Preventing Executive Overreach on Immigration Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 626113th CONGRESS
		2d Session
		H. R. 5759
		IN THE SENATE OF THE UNITED STATES
		December 8, 2014Received; read the first timeDecember 9, 2014Read the second time and placed on the calendarAN ACT
		To establish a rule of construction clarifying the limitations on executive authority to provide
			 certain forms of immigration relief. 
	
	
		1.Short titleThis Act may be cited as the Preventing Executive Overreach on Immigration Act of 2014.
		2.FindingsThe Congress finds as follows:
			(1)Under article I, section 8, of the Constitution, the Congress has the power to establish an uniform Rule of Naturalization. As the Supreme Court found in Galvan v. Press, that the formulation of * * * policies [pertaining to the entry of aliens and their right to remain
			 here] is entrusted exclusively to Congress has become about as firmly
			 imbedded in the legislative and judicial tissues of our body politic as
			 any aspect of our government.
			(2)Under article II, section 3, of the Constitution, the President is required to take Care that the Laws be faithfully executed.
			(3)Historically, executive branch officials have legitimately exercised their prosecutorial discretion
			 through their constitutional power over foreign affairs to permit
			 individuals or narrow groups of noncitizens to remain in the United States
			 temporarily due to extraordinary circumstances in their country of origin
			 that pose an imminent threat to the individuals’ life or physical safety.
			(4)Prosecutorial discretion generally ought to be applied on a case-by-case basis and not to whole
			 categories of persons.
			(5)President Obama himself has stated at least 22 times in the past that he can’t ignore existing
			 immigration law or create his own immigration law.
			(6)President Obama’s grant of deferred action to more than 4,000,000 unlawfully present aliens, as
			 directed in a November 20, 2014, memorandum issued by Secretary of
			 Homeland Security Jeh Charles Johnson, is without any constitutional or
			 statutory basis.
			3.Rule of construction
			(a)In generalNotwithstanding any other law, the executive branch of the Government shall not—
				(1)exempt or defer, by Executive order, regulation, or any other means, categories of aliens
			 considered under the immigration laws (as defined in section 101(a)(17) of
			 the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))) to be
			 unlawfully present in the United States from removal under such laws;
				(2)treat such aliens as if they were lawfully present or had a lawful immigration status; or
				(3)treat such aliens other than as unauthorized aliens (as defined in section 274A(h)(3) of the
			 Immigration and Nationality Act (8 U.S.C. 1324a(h)(3))).
				(b)ExceptionsSubsection (a) shall apply except—
				(1)to the extent prohibited by the Constitution;
				(2)upon the request of Federal, State, or local law enforcement agencies, for purposes of maintaining
			 aliens in the United States to be tried for crimes or to be witnesses at
			 trial; or
				(3)for humanitarian purposes where the aliens are at imminent risk of serious bodily harm or death.
				(c)Effect of executive actionAny action by the executive branch with the purpose of circumventing the objectives of this section
			 shall be null and void and without legal effect.
			(d)Effective dateThis section shall take effect as if enacted on November 20, 2014, and shall apply to requests
			 (regardless of whether the request is original or for reopening of a
			 previously denied request) submitted on or after such date for—
				(1)work authorization; or
				(2)exemption from, or deferral of, removal.
				
	Passed the House of Representatives December 4, 2014.Karen L. Haas,Clerk
	December 9, 2014Read the second time and placed on the calendar
